DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed November 18, 2021 has been entered.
Response to Amendment
Claims 1 and 3-19 are examined. Claims 2 and 20 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
maximum power condition and cruise conditions. For example, the pending claims include the limitations “a turbine entry temperature is in a range of from 1800K to 2100K, the turbine entry temperature being defined at a maximum power condition of the gas turbine engine at an inlet to a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes, the maximum power condition being defined as a maximum take-off condition at standard atmospheric conditions at sea level plus 15°C, and at cruise conditions, a cooling to bypass flow efficiency ratio is in a range of from between 0.005 and 0.02.” 
In section 6 of the Affidavit, Affiant states “In the field of Aeroengines, gas turbine engines are designed for a specific airframe in a specific arrangement (e.g., the number of engines on the aircraft). For example, Rolls-Royce’s Trent 1000 engine was designed for Boeing’s 787 airframe, which uses one engine on each wing. The engine design is based on specifications required by the airframe manufacturer, such as take-off and cruise thrust. Each gas turbine engine is certified for a particular airframe, an in practice, a given engine is only used on the same airframe type.” In section 11 of the Affidavit, Affiant states “Since each engine is designed for a specific airframe, the maximum power condition and cruise condition are known and standardized operating points for a given engine that can be reproduced.” 
Thus, as Affiant admits that the maximum power conditions and cruise conditions are not an independent property of the engine but rather a function of the aircraft and the airframe to which it is attached. However, the claims only describe an engine with no details of the aircraft including the airframe, the location where the engines are mounted on the airframe and the number of engines employed, which determine the reproducible maximum power condition and cruise condition at which an engine is certified. Further, the specification doesn’t 
As a clarification for the different possible mountings of engines on an aircraft each with different airframes, which determines the maximum power conditions at which the engine is certified, the following models are listed and illustrated:
Boeing 747 and Airbus A380 – four engines under the wing and forward of the leading edge.

    PNG
    media_image1.png
    179
    365
    media_image1.png
    Greyscale

Boeing 747

    PNG
    media_image2.png
    162
    298
    media_image2.png
    Greyscale

Airbus A380
Boeing 737, Airbus 320, and Boeing 767 – two engines under the wing and forward of the leading edge.

    PNG
    media_image3.png
    174
    262
    media_image3.png
    Greyscale

Boeing 737

    PNG
    media_image4.png
    184
    260
    media_image4.png
    Greyscale

Airbus 320

    PNG
    media_image5.png
    181
    254
    media_image5.png
    Greyscale

Boeing 767



Vickers VC 10 and Lockheed JetStar – four engines mounted at the rear of the fuselage.

    PNG
    media_image6.png
    180
    275
    media_image6.png
    Greyscale

Vickers VC 10

    PNG
    media_image7.png
    157
    337
    media_image7.png
    Greyscale

Lockheed Jetstar
Concorde – four engines attached completely under the wing. 

    PNG
    media_image8.png
    160
    299
    media_image8.png
    Greyscale

Concorde

Lockheed TriStar L1011 – two engine attached to the wing and forward of the leading edge, and one engine mounted on top of the fuselage, with an S-shape exhaust duct.

    PNG
    media_image9.png
    175
    280
    media_image9.png
    Greyscale

Lockheed TriStar L1011
Boeing 727 – two engines mounted at the rear and on the side of the fuselage, and one engine mounted on top of the fuselage, with an S-shape exhaust dust.

    PNG
    media_image10.png
    169
    276
    media_image10.png
    Greyscale

Boeing 727





McDonnell-Douglas MD 11- Lockheed TriStar L1011 – two engine attached to the wing and forward of the leading edge, and one engine mounted on top of the fuselage, with a straight exhaust duct.

    PNG
    media_image11.png
    128
    211
    media_image11.png
    Greyscale

MD 11
DeHavilland Comet – four engines installed inside the root of the wing.

    PNG
    media_image12.png
    135
    362
    media_image12.png
    Greyscale

Dehavilland Comet
Tupolev 104 - two engines installed inside the root of the wing.

    PNG
    media_image13.png
    136
    364
    media_image13.png
    Greyscale

Tupolev 104


VFW-Fokker 614-Two engines attached to pylons mounted above the wings

    PNG
    media_image14.png
    168
    299
    media_image14.png
    Greyscale

VFW-Fokker 614

    PNG
    media_image15.png
    580
    872
    media_image15.png
    Greyscale

Honda Business Jet
Because engines do not fly on their own – but attached to an aircraft, and the aircraft on which the engine is mounted is not disclosed, and because the configuration of the installation and the geometry of the aircraft is not disclosed, and given the so many options of aircraft, weights, and specific installations as listed above, the claims are vague, and the metes and bounds of the claims can’t be determined Thus, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 8, 9, 11, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Walsh (Gas Turbine Performance, Chapters 1, 5 and 6) and Wemming (Validation and integration of a rubber engine model into an MDO environment).
Regarding claims 1 and 3, Miller teaches a gas turbine engine (10, Fig. 1) for an aircraft (¶17) comprising: an engine core (16) comprising: a turbine (28,30), a combustor (26), and a compressor (22,24), the turbine comprising a first turbine (30) and a second turbine (28) and the compressor comprising a first compressor (22) and a second compressor (24); a first core shaft (36) connecting the first turbine to the first compressor (Fig. 1); a second core shaft (34) connecting the second turbine to the second compressor (Fig. 1), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the 
In Miller, there is a temperature between the air cooled stator vanes (68A) and an inlet to a most axially upstream turbine rotor (70A). In ¶34, Miller teaches the compressor exit temperature is between 1200 and 2000 Rankine. In ¶35, the turbine entry temperature is 1.88x [compressor exit temperature] + 101 degrees Rankine, which provides a range of 1309 K to 2145 K. Thus, if the temperature 2145 K at the entrance to the air cooled stator vane 68A. 
 at cruise conditions, the cooling to bypass efficiency ratio is in the range of from between 0.005 and 0.02 (Claim 1) or the cooling to bypass efficiency ratio is in the range of from between 0.006 and 0.016 (Claim 3). 
Walsh and Fletcher teaches turbine entry temperatures  (SOT-stator outlet temperature, page 295) of 1800 K or greater (Chart 5.20b,  page 40-up to 2100 K, Miller teaches values up to 2145 K) the turbine entry temperature being defined at a maximum power condition (Take-off is usually the max SOT, page 34) of the gas turbine engine at an inlet to a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes (Pages 227-229, Fig. 5.38, page 295). 
Walsh teaches in Chart 5.16 on page 282 teaches cooling flow requirements at cruise conditions. Two lines are shown. For an increasing technology level, the curves are shifted to the right, i.e., less of a cooling flow requirements. The second dashed line curve on the right is essentially linear and can be extrapolated to 1800 K as Walsh teaches temperature values in this range for the SOT. A liner extrapolation provides a cooling flow requirement of .15. In chart 6.20 (h), 6.22 (h) and 6.24(h), a SOT of 1800 K and a bypass ratio of 10.5 is shown. Thus, Walsh teaches a cooling to bypass flow ratio of .15/10.5 =.0143. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller to have a cooling to bypass flow ratio 
Miller in view of Walsh, as discussed so far, does not teach a cooling to bypass flow efficiency ratio of 0.005 to 0.2 (claim 1) or 0.006 to 0.016 (claim 3).  However, it has been held that in the case where the claimed ranges, in this case the bypass flow efficiency ratio of 0.005 to 0.2;or 0.006 to 0.016, respectively, overlap disclosed by the prior art, in this case bypass flow efficiency ratio of 0.0143, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Miller in view of Walsh doesn’t teach the maximum power condition being defined as a maximum take-off condition at standard atmospheric conditions at sea level plus 15°C. Walsh teaches the SOT increases on a hot day at take-off (page 40) and take-off is a max power condition (Page 34). On pages 9-10 and in Fig. 2.3, Wemming teaches the maximum take-off thrust is calculated to account for changes in ambient conditions, which affect the maximum take-off thrust. The calculations are typically performed at standard atmospheric conditions at sea level up to plus 15 degrees C to determine the effects of ambient conditions on the maximum take-off thrust. Wemming teaches max take-off conditions (MTO)  at standard atmospheric conditions at sea level plus 15°C (Figs. 4.12 and 4.16, pages 63-65, Table 4.7, page 10- an engine is typically flat rated to ISA+15K, which is equivalent to the temperature 30ºC.). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh to have the maximum power condition being defined as a maximum take-off condition at standard atmospheric conditions at sea level plus 15°C, as taught by Wemming, in order to account for the higher SOT that occurs when the ambient temperature is increased as taught by Walsh and to 
Regarding claim 5, Miller in view of Walsh and Wemming teaches the invention as claimed and discussed above and Miller further teaches the second turbine comprises at least one ceramic matrix composite component (¶37).
Regarding claim 8, Miller in view of Walsh and Wemming teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least one row of stator vanes (68A, 68B); and a most axially upstream row of stator vanes are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 9, Miller in view of Walsh and Wemming teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least one row of rotor blades (70A, 70B); and the most axially upstream row of rotor blades are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 11, Miller in view of Walsh and Wemming teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least two rows of stator vanes (68A, 68B); and the second most axially upstream row of stator vanes (68B) vanes comprise a ceramic matrix composite (¶38).
Regarding claim 12, Miller in view of Walsh and Wemming teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least two rows of stator vanes (68A, 68B); and the second most axially upstream row of stator vanes (68B) vanes comprise a ceramic matrix composite (¶38).
	Regarding claim 16, Miller in view of Walsh and Wemming teaches the invention as claimed and discussed above and Miller further teaches the temperatures in the turbine is up to 
Regarding claim 19, Miller in view of Walsh and Wemming teaches the invention as claimed and discussed above for claim 1 and Miller further teaches the engines generating at least 20,000 pounds of thrust (89 kN) (Fig. 6, step 204. See also, ¶25).  It has been held that in the case where the claimed ranges, in this case the thrust between 160 kN to 550 kN, respectively, overlap disclosed by the prior art, in this case greater than 89 kN, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Walsh (Gas Turbine Performance, Chapters 1, 5 and 6) and Wemming (Validation and integration of a rubber engine model into an MDO environment), as applied to claims 1 and 12 above, further in view of Morrison (U.S. Patent No. 6,197,424).
Miller in view of Walsh and Wemming teaches the invention as discussed above for claim 1. Further, Miller teaches the turbine comprises two row of rotor blades, a first row (70A) and a second row (70B). However, Miller fails to teach about seal segments surrounding the rotor blades. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1).  Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Wemming .
Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Walsh (Gas Turbine Performance, Chapters 1, 5 and 6) and Wemming (Validation and integration of a rubber engine model into an MDO environment), as applied to claims 1 and 5 above, further in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010).
Regarding claim 6, Miller in view of in view of Walsh and Wemming teaches the invention as claimed and as discussed above with respect to claim 5. Miller in view of Walsh and Wemming doesn’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. However, Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine. 
As an example, in Table H.3 of Greitzer, the second turbine of a CFM56-7B7 weighs 509 pounds. The rotor and stator blades weigh 96 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 29 pounds. Hence, the weight of the blades 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Wemming have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15%, as taught by Greitzer in order to reduce the weight of the engine as taught by Greitzer (Appendix H).
Regarding claim 7, Miller in view of in view of Walsh and Wemming teaches the invention as claimed and as discussed above with respect to claim 5. Miller in view of in view of Walsh and Wemming, as discussed so far, doesn’t teach details of the materials of the first turbine, such as the rotor and stator blades. Greitzer teaches weight values for engine components in the first and second turbine, such as rotor blades and stator blades in the first and second turbine for various engines (HPT, Table H.4). In table H.5, Greitzer teaches each of the blades or stators of the first turbine or the second turbine can be formed from a metal or CMC components. CMC components are used to reduce the weight of the engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Wemming have the first turbine comprises at least one ceramic matrix composite, as taught by Greitzer, in order to reduce the weight of the engine. 
Regarding claims 14 and 15, Miller in view of Walsh and Wemming teaches the invention as claimed and as discussed above for claim 1. Miller in view of Walsh and Wemming doesn’t teach details of the materials of the first turbine, such as the rotor and stator blades. In table H.5, Greitzer teaches each of the blades or stators of the first turbine or the second turbine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Wemming have the axially most upstream row of stator vanes or axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite, as taught by Greitzer, in order to reduce the weight of the engine.
Claims 4, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Walsh (Gas Turbine Performance, Chapters 1, 5 and 6) and Wemming (Validation and integration of a rubber engine model into an MDO environment), as applied to claim 1, further in view of Sabnis (U.S. publication No. 2017/0175675).
Regarding claim 4, Miller in view of in view of Walsh and Wemming teaches the invention as discussed above for claim 1. Sabnis teaches a bypass ratio greater than 10 (¶4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Miller in view of Walsh and Wemming have a bypass ratio of 12 as taught by Sabnis, in order to provide a more thrust efficient engine as taught by Sabnis. 
With a bypass ratio of 12, Miller in view of Walsh. Wemming and Sabnis teaches a cooling to bypass flow ratio efficiency of .155/12=.0129.  
Miller in view of Walsh, Wemming and Sabnis, as discussed so far, does not teach a cooling to bypass flow ratio efficiency of 0.007 to 0.013.  However, it has been held that in the case where the claimed ranges, in this case the bypass flow ratio efficiency values of 0.007 to 
Regarding claim 17, Miller in view of in view of Walsh and Wemming teaches the invention as discussed above for claim 1. Miller in view of in view of Walsh and Wemming doesn’t teach details of the fan diameter. Sabnis teaches geared engine designs that provide more thrust efficient engines by allowing the fan and turbine that drives the fan to each operate closer to their optimal rotational speeds via the use of gearbox (¶3, ¶69). Sabnis further teaches the thrust efficient engine designs have a fan diameter in the range of 50 inches (127 cm) to 160 inches (406 cm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller in view of Oates have a fan diameter in the range 127 cm to 406 cm, as taught by Sabnis, in order to provide a more thrust efficient engine as taught by Sabnis.
It has been held that in the case where the claimed ranges, in this case the fan diameter in the range of 225 cm to 400 cm, overlap disclosed by the prior art, in this case, a fan diameter of 127 cm to 406 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 18, Miller in view of in view of Walsh and Wemming teaches the invention as discussed above for claim 1. Miller in view of in view of Walsh and Wemming doesn’t teach details of the gear ratio in the gear box. Sabnis teaches a gear reduction ratio of greater than 1.8, and in some embodiments, greater than 4.5 (¶46). Thus, Sabnis teaches the gear reduction ratio can be between 1.8 and 4.5.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741       

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741